          Case 3:04-cv-00471-GMN-WGC Document 153 Filed 05/27/20 Page 1 of 1



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5    PETER QUINN ELVIK,                                       Case No. 3:04-cv-00471-GMN-WGC
 6                                          Petitioner,
             v.                                                             ORDER
 7
      DON BUNCE, et al.,
 8
                                         Respondents.
 9

10          For good cause shown under Rule 60(b) of the Federal Rules of Civil Procedure, and
11   Petitioner Peter Quinn Elvik having no opposition,
12          IT IS ORDERED:
13          1. Respondents’ Unopposed Motion for Relief from Judgment (ECF No. 152) is
14                GRANTED.
15          2. The prior Orders (ECF Nos. 100, 140, 142, 144, 146, 149, 151) and Judgment (ECF
16                No. 101) are hereby MODIFIED to extend the time for the State to initiate a retrial of
17                Petitioner from May 27, 2020, to September 24, 2020.
18          3. The Clerk of Court shall send a copy of this order both to the District Attorney of
19                Carson City and to the Clerk of Court for the First Judicial District Court of the State
20                of Nevada, in connection with State of Nevada v. Peter Quinn Elvik, Case No. 95 CR
21                01799 1B in that court.
22          DATED: May 27, 2020
23

24
                                                              GLORIA M. NAVARRO
25                                                            UNITED STATES DISTRICT JUDGE
26

27

28


                                                          1
